Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Previous rejections based on 35 USC 102 are now withdrawn.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach the device pattern comprises at least one semiconductor layer pattern comprising an n-type dopant or a p-type dopant and the second electrode line extends in a third direction that is not parallel to the first electrode line.
Regarding claim 8, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach the device pattern comprises at least one doped semiconductor layer pattern  and the second electrode line extends in a third direction that is not parallel to the first electrode line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816